         Case 2:19-cr-00141-SWS Document 1 Filed 09/24/19 Page 1 of 2


                                                                      ,,     Filed
                                                      JJ,3. OlSTRfCT COP,..-
                     IN THE UNITED STATES DISTRICT COUCT i^'CT OF W YO 1 K

                              FOR THE DISTRICT OF WYOMING                        MlUkO
                                                                  STEPHAWHARRiS.C r:..
 UNITED STATES OF AMERICA,                                                 cheyennf      ■
                                                      No.
                          Plaintiff,
                                                              18 U.S.C. §§ 922(g)(1) and
        V.
                                                              924(a)(2)
 ANDREW WEAVER,                                               (Felon in Possession of a Firearm)

                          Defendant.



                                       INDICTMENT


THE GRAND JURY CHARGES THAT:


       On or about September 16, 2019, in the District of Wyoming, the Defendant, ANDREW

WEAVER,knowing he had previously been convicted of a crime punishable by imprisonment for

a term exceeding one year, knowingly possessed a firearm, namely, a Smith and Wesson pistol

bearing serial number FXU6162, and the firearm was in and affecting commerce.

      In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                             A TRUE BILL:


                                             InkSisnatwe on File in Clerk's Office
                                             FOREPERSON



             .AASS]
United States AttoiTley
         Case 2:19-cr-00141-SWS Document 1 Filed 09/24/19 Page 2 of 2




                             PENALTY SUMMARY


DEFENDANT NAME:               ANDREW WEAVER


DATE:                         September 24,2019

INTERPRETER NEEDED:          No


VICTIM(S):                    Yes


OFFENSE/PENALTIES:           18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                             (Felon in Possession ofa Firearm)

                             0-10 Years Imprisonment
                             Up To $250,000 Fine
                             3 Years Supervised Release
                             $100 Special Assessment

AGENT:                        Matthew T. Wright, ATF

AUSA:                         Stuart S. Healy III, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                        More than 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                        Yes


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:               No
